Citation Nr: 0419882	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  01-04 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for left knee 
instability, currently rated as 10 percent disabling.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left knee arthroscopy, status-post 
plica excision and partial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active service from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating action by which the 
RO denied an increased (greater than 10 percent) rating for 
left knee impairment under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  By a decision dated in September 2001 the RO re-
characterized the disability as including instability of the 
left knee and residuals of a left knee arthroscopy, status-
post plica excision and partial meniscectomy.  A separate 10 
percent schedular rating was assigned for the arthroscopy 
residuals under 38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Pursuant to the authority provided by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board obtained a VA examination to reassess the 
veteran's service-connected left knee disabilities and to 
clarify the degree of any functional loss.  Examinations were 
conducted in August 2002 and May 2003.  

After this evidentiary development was accomplished, the 
United States Court of Appeals for the Federal Circuit, in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV), held that 38 C.F.R. § 
19.9(a)(2), which authorized the Board to obtain evidence on 
its own, was invalid because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration, and without having 
to obtain the appellant's waiver of the right to initial 
consideration of the evidence by the RO.  The Federal Circuit 
also held that 38 C.F.R. § 19.9(a)(2)(ii) (permitting the 
Board to provide the notice required by 38 U.S.C.A. § 5103(a) 
and allowing for not less than 30 days to respond to the 
notice) was invalid because it was contrary to 38 U.S.C.A. § 
5103(b), which allows a claimant one year to submit evidence.

Accordingly, the Board remanded the case in September 2003 in 
order to afford the veteran an opportunity to review the VA 
examination reports resulting from the Board's development 
actions; to obtain and incorporate in the record medical 
records from VA Medical Center (VAMC) Lexington, Kentucky, 
which had been identified by the veteran; and to ensure that 
the veteran had been provided the notice to which he is 
entitled under 38 U.S.C.A. § 5103(a).

At the May 2003 VA examination, the examiner noted that the 
veteran experienced decreased functional flexion in the left 
knee, which was confirmed by tightness in the posterior calf 
structures, including the heel cord, which in turn adversely 
affected left ankle dorsiflexion.  Such a comment raises the 
question of entitlement to compensation on account of left 
ankle dysfunction.  This issue has not been developed for 
appellate review and consequently will not be a subject of 
the decision below.  It is instead referred to the RO for 
additional adjudicatory action.


FINDINGS OF FACT

1.  The veteran's left knee instability causes no more than 
slight impairment.

2.  The residuals of the veteran's left knee arthroscopy, 
status-post plica excision and partial meniscectomy are 
manifested by persistent pain on weightbearing that is 
exacerbated by use, and which equates to limitation of 
flexion to about 119 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee instability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
(Diagnostic Code 5257) (2003).

2.  The criteria for an evaluation greater than 10 percent 
for residuals of a left knee arthroscopy, status-post plica 
excision and partial meniscectomy, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5259, 5260, 5261) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was injured in service in 1967 and was 
subsequently diagnosed with dislocation and fracture of the 
patella.  The veteran's service medical records (SMRs) show 
that he remained symptomatic through his remaining military 
service.  In a rating decision dated in October 1991 the 
veteran was service connected for residuals of this injury, 
and assigned a 10 percent disability rating.  

In May 2000 the veteran submitted a request for an increased 
rating.  He claimed that his left knee disability hampered 
his ability as a carpenter to squat down and to climb a 
ladder, particularly carrying a load.  The increase request 
was denied by the RO, and this appeal ensued.  The veteran 
thereafter underwent arthroscopy in April 2001.  As noted 
above, in the course of this appeal the RO granted a separate 
rating for residuals of the left knee arthroscopy, status-
post plica excision and partial meniscectomy.  The RO 
assigned a temporary total evaluation from April 6, 2001 to 
June 1, 2001, and assigned a 10 percent schedular rating 
under Diagnostic Code 5259 from June 1, 2001.

At an examination conducted in May 2000, the veteran had 
tenderness of the patellar facets, a very slight left 
patellar tilt, apprehension with subluxation of the left 
patella laterally, and some tenderness in the posterior 
fossa.  There was no evidence of joint instability.  The 
examiner reported that, while range of motion was not full in 
knee extension, it was essentially symmetrical bilaterally.  
An x-ray showed no significant degenerative or arthritic 
change in the knee joint, but showed some narrowing of the 
patellofemoral space compatible with some degenerative change 
in this area.

At an examination conducted in June 2001, the examiner noted 
minimal peripatellar effusion.  Extension was limited to 5 
degrees on the left.  Flexion was performed to 115 degrees 
actively and 125 degrees passively.  There was medial joint 
line tenderness and bilateral patellar facet tenderness.  
There was no anterior-posterior or valgus/varus instability, 
and no click.  The examiner concluded that the veteran's 
functional loss in the left knee was likely related to the 
trauma sustained in service, and was primarily in flexion, 
which would affect squatting and kneeling, and which would 
likely affect job comfort.

At a VA orthopedic examination conducted in August 2002, the 
examiner found that there was an increased excursion of the 
left patella laterally approximately 0.5 cm more than on the 
right.  There was tenderness to palpation of the medial joint 
line and pain with compression of the left patella, 
particularly medially.  Left leg extension was reported as 0, 
active flexion was 120 degrees, passive flexion was 130 
degrees with pain.  While squatting, the veteran could not 
achieve more than 130 degrees of flexion in the left knee.  
Gait was unremarkable, and the examiner found no edema, no 
warmth, and no tenderness.  Sensory and reflex examinations 
were unremarkable.  The examiner's assessment was:  post-cast 
symptoms of tenderness; persistent pain exacerbated by use; 
recent arthroscopic procedure to debride a left medial 
parapatellar plica and left medial meniscus; postoperative 
improvement of symptoms of tenderness and catching; increased 
excursion of the left patella; tenderness under the patella 
consistent with chondromalacia/inflammation; the patella did 
not subluxate; and there was no lateral instability.

The veteran's most recent orthopedic examination was 
conducted in May 2003.  The veteran reported that since his 
arthroscopy in April 2001 he had had improvement in function, 
but still suffered pain with left knee flexion, particularly 
with weight bearing.  The veteran also registered a complaint 
of feeling impending subluxation of the patella, particularly 
in single leg stance on the left knee, which causes him to 
"unweight" the knee and stabilize the patella with his 
hands.  The veteran reported that these problems affected his 
ability to climb ladders and to squat down in his work as a 
carpenter.  

The examiner noted that the veteran's history showed 
occasional catching, popping, effusions, and anterior pain, 
but no repeat dislocations.  Knee extension was demonstrated 
bilaterally to 0 degrees in a seated position.  Left knee 
flexion was to slightly less than 129 degrees actively, and 
to 135 degrees passively.  The veteran denied pain in either 
knee on flexion.  The veteran was able to do 20 toe lifts in 
one minute symmetrically.  In functional flexion, as in 
squatting, the examiner found the veteran had decreased 
functional knee flexion because of discomfort.  The examiner 
noted that since this squatting position was uncomfortable it 
was seldom used, which was confirmed by the tightness in the 
posterior structures of the calf.  The examiner noted that 
the veteran's patella does not sublux, but is lax.  There was 
no anterior-posterior, medial, or lateral instability.  The 
examiner summarized that the veteran's knee problems included 
persistent pain exacerbated by use, and the left medial 
parapatellar plica recently excised in arthroscopy.  There 
was also found to be increased excursion in the left patella, 
and tenderness under the patella consistent with 
chondromalacia and inflammation.  

Regarding the veteran's left medial meniscal tear, the 
examiner found the veteran's major limiting painful symptom 
was in flexion with weight bearing on the left knee.  In 
response to specific questions asked by the RO, the examiner 
noted that the veteran did not complain of weakness or 
fatigability, but it was noted that there was loss of range 
of motion and power secondary to disuse of certain positions.  
There was no incoordination.  The examiner also noted that 
there were sensations that caused the veteran to stop 
suddenly and avoid certain activities such as climbing 
ladders, especially when carrying a load.  The examiner noted 
that this seemed to be both a fear of subluxation and pain 
with flexion in weight bearing.  The veteran also complained 
of tightness in the knee, foot, and ankle when squatting, 
which limited his ability to work on his knees as required in 
construction.  The examiner found this to be consistent with 
findings of the physical examination of discomfort at the 
extremes of flexed position as in squatting with toes 
extended.  The examiner also noted that there is a sense of 
pressure in the middle of the knee with weight bearing, which 
may reflect meniscal pathology, but there was an absence of 
painful motion in a non-weight bearing position.  There was 
no evidence of joint instability.  

The examiner summarized that there was no fatigability or 
incoordination.  Any weakness was from disuse of certain 
positions.  There was patellar instability and pain with a 
limit on range of motion, particularly in the weight bearing 
position.  The examiner opined that pain, weakness, and 
instability could significantly limit functional ability, as 
in weight bearing under load.  The examiner also noted that 
functional loss could said to equate to an additional range 
of motion loss in the position of discomfort of approximately 
10 degrees of knee flexion. 

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A.  Left knee instability

The veteran's 10 percent disability rating for left knee 
instability is rated under Diagnostic Code 5257.  Under this 
diagnostic code, a rating of 10 percent is for application 
when there is slight recurrent subluxation or lateral 
instability.  A rating of 20 percent is for application when 
there is moderate recurrent subluxation or lateral 
instability.  A rating of 30 percent is granted when there is 
severe recurrent subluxation or lateral instability.

At the veteran's most recent examination, the examiner found 
the veteran's patella does not sublux, but is lax.  There was 
no anterior-posterior, medial, or lateral instability, 
though, in his summary, the examiner did state that there was 
patellar instability.  The Board notes that Diagnostic Code 
5257 addresses recurrent subluxation and lateral instability, 
neither of which are rated based on weakened movement, 
incoordination, or painful motion.  See VAOPGCPREC 9-98.  
Given the criteria of Diagnostic Code 5257 and the findings 
of the VA examiners, the Board finds that the veteran's left 
knee instability is no more than slightly disabling, and an 
increased disability rating is not warranted.  In short, the 
knee joint has not been found to be unstable or subject to 
repeated dislocation, complete or partial.  Absent such 
problems, it can not be said that the veteran's impairment 
due to subluxation or lateral instability is more than 
slight.  The preponderance of the evidence is against this 
claim for a higher rating.

B.  Left knee arthroscopy residuals

The veteran's 10 percent disability rating for residuals of a 
left knee arthroscopy, status-post plica excision and partial 
meniscectomy, has been rated under Diagnostic Code 5259, 
symptoms of removal of semilunar cartilage.  The only rating 
permitted under this diagnostic code is 10 percent, which is 
the veteran's current rating.  

Diagnostic Code 5259 is tailored to the veteran's 
circumstances, symptoms associated with removal of semilunar 
cartilage, which is precisely what the veteran's arthroscopy 
entailed.  Even so, the Board has considered whether other 
diagnostic codes might allow for a higher disability rating, 
such as might be assigned based on residual limitation of 
motion.  

There is no ankylosis of the knee, which might allow a higher 
rating under Diagnostic Code 5256, and the limitation of 
flexion or extension of the left knee is not manifested to a 
degree that would allow a rating higher than 10 percent under 
Diagnostic Code 5260 or 5261.  Specifically, in order to 
warrant a 20 percent rating under Diagnostic Code 5261, 
limitation of leg extension would have to be to 15 degrees.  
On the veteran's most recent examination, extension of both 
legs was demonstrated bilaterally to 0 degrees, which is 
normal.  Thus, a higher rating is not warranted under 
Diagnostic Code 5261.  

In order to warrant a 20 percent rating under Diagnostic Code 
5260, limitation of leg flexion would have to be limited to 
30 degrees.  The examiner found that left knee flexion was to 
slightly less than 129 degrees actively, and to 135 degrees 
passively.  No pain was exhibited, but in functional flexion, 
as in squatting, the examiner found the veteran has decreased 
functional knee flexion because of discomfort in the knees.  
The examiner noted that since this position is uncomfortable 
it is therefore seldom used.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, supra.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In 
this case, the veteran complained of pain while squatting and 
while climbing ladders, particularly while bearing a load.  
However, as noted above, when range of motion of the left 
knee was evaluated, the veteran denied pain, though the 
examiner found the veteran had decreased functional knee 
flexion because of discomfort in the knees while squatting.  
The examiner found that left knee flexion was slightly less 
than 129 degrees actively, and that, when accounting for the 
veteran's functional loss due to pain, additional degrees of 
range of motion loss in the position of discomfort was 
approximately 10 degrees.  Thus, even when taking pain into 
account, the degree of disability equates to flexion limited 
to about 119 degrees.  This limit reflects the demonstrated 
slightly-less-than-129-degrees of flexion, further degraded 
by the additional 10 degrees of range of motion loss in the 
position of discomfort found in the functional knee flexion 
evaluation.  Under Diagnostic Code 5261, limitation of 
flexion at this level would not warrant any compensable 
rating, much less an increase above the veteran's current 10 
percent rating.

Accordingly, award of a disability rating in excess of 10 
percent for residuals of a left knee arthroscopy, status-post 
plica excision and partial meniscectomy, is not warranted.  
The preponderance of the evidence is against the claim.

An award at the highest rating available under a given 
diagnostic code, such as the 10 percent rating under 
Diagnostic Code 5259, suggests that consideration should also 
be given to a possible extraschedular rating; however, the 
Board finds that the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2003).  The current evidence of record 
does not demonstrate that the service-connected disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that the disability has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2003).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

On November 9, 2000, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the processing of 
veterans' claims.  In adjudicating this veteran's claims for 
higher ratings, the Board has considered the provisions of 
the VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2001, the month following the veteran's claim.  On remand 
from the Board, the RO provided a similar but even more 
detailed letter in January 2004. 

Specifically regarding VA's duty to notify, the two 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefit 
sought, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO 
provided a statement of the case (SOC) and two supplemental 
statements of the case (SSOCs)  reporting the results of the 
RO's reviews.

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The veteran identified, and the RO obtained and 
incorporated into the record for consideration, treatment 
records from the VAMC Lexington.  The veteran was also 
afforded four VA medical examinations in the course of this 
claim.  Given the standard of the regulation, the Board finds 
that VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to a higher rating for left knee instability is 
denied.

Entitlement to a higher rating for residuals of a left knee 
arthroscopy, status-post plica excision and partial 
meniscectomy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



